Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/10/2022 has been received; Claims 21-40 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 & 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton (US 2015/0223564).
Regarding Claim 21, Peyton discloses a sole structure (Figures 1-3) for an article of footwear having an upper (18), the sole structure comprising: a chamber (44A-44E) including a first barrier layer (19) and a second barrier layer (40), the first barrier layer attached to the second barrier layer to define an interior void (attached via 38, Para. 31 & 34, Figures 1 & 2); a first sheet (38) formed from a different material than the first barrier layer and the second barrier layer (each layer is a different material since it is a different piece of material separate from the other) and attached to one of the first barrier layer and the second barrier layer (Figure 2), the other of the first barrier layer and the second 
Regarding Claim 22, Peyton discloses the first flex groove extends into and is in contact with a second surface of the other of the first barrier layer and the second barrier layer (Figures 1-3), the second surface being formed on an opposite side of the other of the first barrier layer and the second barrier layer than the first surface (Figures 1-3).  
Regarding Claim 23, Peyton discloses at least one of the first indentation and the first flex groove is elongate (Figures 1-3). 
Regarding Claim 24, Peyton discloses at least one of the first indentation and the first flex groove includes a longitudinal axis extending from a medial side of the sole structure to a lateral side of the sole structure (39B-39C).   
Regarding Claim 28, Peyton discloses the first indentation tapers in a direction toward the first sheet (Figures 1-3).  
Regarding Claim 29, Peyton discloses the first indentation is formed by convergent surfaces of the other of the first barrier layer and the second barrier layer (Figures 1-3).  
Regarding Claim 30, Peyton discloses the first surface of the other of the first barrier layer and the second barrier layer extends in a direction toward the one of the first barrier layer and the second barrier layer at a second location 
Regarding Claim 31, Peyton discloses the interior void is pressurized (Para. 34).  
Regarding Claim 32, Peyton disclose an article of footwear incorporating the sole structure of Claim 21 (Figure 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 & 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2015/0223564) in view of Thomas (USPN 7,070,845).
Regarding Claim 21, Peyton discloses a sole structure (Figures 1-3) for an article of footwear having an upper (18), the sole structure comprising: a chamber (44A-44E) including a first barrier layer (19) and a second barrier layer (40), the first barrier layer attached to the second barrier layer to define an interior void (attached via 38, Para. 31 & 34, Figures 1 & 2); a first sheet (38) formed from a different material than the first barrier layer and the second barrier layer (each layer is a different material since it is a different piece of material separate from the other) and attached to one of the first barrier layer and the second barrier layer (Figure 2), the other of the first barrier layer and the second barrier layer extending in a direction toward the one of the first barrier layer and the second barrier layer (Figure 2) and including a first surface attached to the first sheet to form a first indentation in the chamber (34, Figure 2, Para. 34); and an outsole (14) including a first flex groove (39A-C), the first flex groove aligned with the first indentation (Figures 1-3). Peyton does not specifically disclose a first sheet disposed entirely within the interior void. However, Thomas discloses a chamber (Figure 3) including a first barrier layer (210a) and a second barrier layer (210b), the first barrier layer attached to the second barrier layer to define an interior void (void of Figure 3); a first sheet (222a) disposed entirely within the interior void (Figure 2). It would have been obvious to one of ordinary skill in the art to modify the first sheet with fit within the confines of the interior void, in order to provide a permanently sealed peripheral bond. 
Regarding Claim 22, Peyton discloses the first flex groove extends into and is in contact with a second surface of the other of the first barrier layer and the second barrier layer (Figures 1-3), the second surface being formed on an opposite side of the other of the first barrier layer and the second barrier layer than the first surface (Figures 1-3).  
Regarding Claim 23, Peyton discloses at least one of the first indentation and the first flex groove is elongate (Figures 1-3). 
Regarding Claim 24, Peyton discloses at least one of the first indentation and the first flex groove includes a longitudinal axis extending from a medial side of the sole structure to a lateral side of the sole structure (39B-39C).   
Regarding Claim 28, Peyton discloses the first indentation tapers in a direction toward the first sheet (Figures 1-3).  
Regarding Claim 29, Peyton discloses the first indentation is formed by convergent surfaces of the other of the first barrier layer and the second barrier layer (Figures 1-3).  
Regarding Claim 30, Peyton discloses the first surface of the other of the first barrier layer and the second barrier layer extends in a direction toward the one of the first barrier layer and the second barrier layer at a second location (Figures 1-3, 39A-39C), the first surface being attached to the first sheet at the second location to form a second indentation in the chamber that is spaced apart from the first indentation (Figures 1-3, 39A-39C).   
Regarding Claim 31, Peyton discloses the interior void is pressurized (Para. 34).  
Regarding Claim 32, Peyton disclose an article of footwear incorporating the sole structure of Claim 21 (Figure 1).  
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2015/0223564) and Thomas (USPN 7,070,845) in further view of Taylor (USPN 9,801,428).
Regarding Claim 25, Peyton does not specifically disclose a tensile member disposed in the interior void, the tensile member including a plurality of tethers extending between the first barrier layer and the second barrier layer. However, Taylor discloses a tensile member (450A-G, Figure 32) disposed in an interior void (Figure 32), the tensile member including a plurality of tethers (453A-G) extending between a first barrier layer and a second barrier layer (404 & 406). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the interior void of Peyton, to include a tensile member, as taught by Taylor, in order to provide different compression characteristics. 
Regarding Claim 26, the combination of Peyton and Taylor disclose a second sheet (as modified, Taylor, element 452A-G) attached to the first surface of the other of the first barrier layer and the second barrier layer (as modified, Peyton, Figure 2), the tethers extending between and attached to the first sheet and the second sheet (as modified, Taylor, Figure 32).  
Regarding Claim 27, the combination of Peyton and Taylor disclose the second sheet includes a gap at the first indentation (as modified, Taylor, Figure 32), the other of the first barrier layer and the second barrier layer extending into the gap and between opposing tethers to form the first indentation (as modified, Peyton, Figures 1-3 & Taylor, Figure 32).
Claims 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2015/0223564) in view of Taylor (USPN 9,801,428).
Regarding Claim 33, Peyton disclose a sole structure (Figures 1-3) for an article of footwear having an upper (18), the sole structure comprising: a chamber (44A-44E) including a first barrier layer (19) and a second barrier layer (40), the first barrier layer attached to the second barrier layer to define an interior void (attached via 38, Para. 31 & 34, Figures 1 & 2); and an outsole (14) including a first flex groove (39A-C), the first flex groove aligned with the first indentation (Figures 1-3). Peyton does not disclose a tensile member. However, Taylor discloses a tensile member (450A-G, Figure 32) disposed entirely within an interior void (Figure 32) and including a first tensile member layer (one of 450A-G) attached to one of a first barrier layer and a second barrier layer (404 & 406), a second tensile member layer (another one of 450A-G) attached to the other of the first barrier layer and the second barrier layer (Figure 32) and defining a gap (Figure 32), and a plurality of tethers (453A-G) extending between and attached to the first tensile member layer and the second tensile member layer (Figure 32), the other of the first barrier layer and the second barrier layer extending into the gap in a direction toward the one of the first barrier layer (Figure 32). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the interior void of Peyton, to include a tensile member, as taught by Taylor, in order to provide different compression characteristics. The combination of Peyton and Taylor disclose the second barrier layer and including a first surface attached to the first tensile member layer (via the barrier layer) to form a first indentation in the chamber (as modified, Peyton, Figures 1-3 & Taylor, Figure 32)
Regarding Claim 34, the combination of Peyton and Taylor disclose the first flex groove extends into and is in contact with a second surface of the other of the first barrier layer and the second barrier layer (Peyton, Figures 1-3), the second surface being formed on an opposite side of the other of the first barrier layer and the second barrier layer than the first surface (Peyton, Figures 1-3).  
Regarding Claim 35, the combination of Peyton and Taylor disclose at least one of the first indentation and the first flex groove is elongate (Peyton, Figures 1-3).  
Regarding Claim 36, the combination of Peyton and Taylor disclose at least one of the first indentation and the first flex groove includes a longitudinal axis extending from a medial side of the sole structure to a lateral side of the sole structure (Peyton, 39B-39C).  
Regarding Claim 37, the combination of Peyton and Taylor disclose the first indentation tapers in a direction toward the first tensile member layer (Peyton, Figures 1-3).  
Regarding Claim 38, the combination of Peyton and Taylor disclose the first indentation is formed by convergent surfaces of the other of the first barrier layer and the second barrier layer (Peyton, Figures 1-3).  
Regarding Claim 39, the combination of Peyton and Taylor disclose the first surface of the other of the first barrier layer and the second barrier layer extends in a direction toward the one of the first barrier layer and the second barrier layer at a second location (Peyton, Figures 1-3, 39A-39C), the first surface being attached to the first tensile member layer at the second location to form a second indentation in the chamber that is spaced apart from the first indentation (Peyton, Figures 1-3, 39A-39C).  
Regarding Claim 40, the combination of Peyton and Taylor disclose an article of footwear incorporating the sole structure of Claim 33 (Figure 1).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732